Opinion issued August 23, 2016




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00396-CV
                             ———————————
                   IN THE INTEREST OF K. L. L., A CHILD



                      On Appeal from the 257th District Court
                               Harris County, Texas
                         Trial Court Case No. 2015-39280


                                   OPINION

      Appellant, William Solomon Lewis, filed a pro se petition in the underlying

case seeking to terminate his parental rights. In this appeal, Lewis attempts to appeal

the trial court’s dismissal of his underlying action for want of prosecution and the

purported denial by operation of law of his subsequent motion to reinstate. We

dismiss the appeal.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a) (deadline to file

notice of appeal extended to ninety days after judgment is signed if party timely files

motion for new trial, motion to modify the judgment, motion to reinstate, or, under

certain circumstances, a request for findings of fact and conclusions of law); TEX.

R. CIV. P. 165a(3) (motion to reinstate case dismissed for want of prosecution “shall

be filed with the clerk within 30 days after the order of dismissal is signed or within

the period provided by Rule 306a.”); TEX. R. CIV. P. 306a(1) (“The date of judgment

or order is signed as shown of record shall determine the beginning of the periods

prescribed by these rules for the court’s plenary power to grant a new trial or to

vacate, modify, correct or reform a judgment or order and for filing in the trial court

the various documents that these rules authorize a party to file within such periods

including, but not limited to, motions for new trial, motions to modify judgment,

motions to reinstate a case dismissed for want of prosecution, motions to vacate

judgment and requests for findings of fact and conclusions of law . . . .”); TEX. R.




                                          2
CIV. P. 329b(a), (g) (motion to modify, correct, or reform judgment must be filed

within thirty days after judgment is signed).

      Although the deadline to timely file a post-judgment motion is generally no

later than thirty days after the date the final judgment or order was signed, Texas

Rule of Civil Procedure 306a(4) provides an exception to this general rule by

extending the deadline when a party establishes that it did not receive notice of a

judgment within twenty days of the judgment being signed. TEX. R. CIV. P. 306a(4).

With respect to these parties, the deadline for filing post-judgment motions begins

to run “on the date that such party or his attorney received such notice or acquired

actual knowledge of the signing, whichever occurred first, but in no event shall such

periods begin more than ninety days after the original judgment or other appealable

order was signed.” Id. Texas Rule of Appellate Procedure 4.2(a)(1) similarly

provides an extension of appellate deadlines when a party establishes that it did not

receive notice of a trial court’s judgment within twenty days of the judgment being

signed. TEX. R. APP. P. 4.2(a)(1). In these cases, appellate deadlines that run from

the signing of the judgment begin on “the earlier of the date when the party receives

notice or acquires actual of the signing” of the judgment, but the deadline will not

be extended more than ninety days after the judgment was signed. Id.

      Here, the trial court signed the dismissal order from which Lewis appeals on

November 16, 2015. Lewis filed his notice of appeal on May 11, 2016, one-hundred-


                                          3
and-forty-seven days after the dismissal. Lewis filed a motion to reinstate the case

and a supporting affidavit, claiming that he did not receive actual notice of the

dismissal until January 7, 2016, and thus his motion to reinstate filed on February 4,

2016 was timely filed. See TEX. R. CIV. PRO. 306(a)(4). Even considering the motion

to reinstate timely filed and applying the deadline for filing the notice of appeal from

January 7, 2016 (the date Lewis averred that he received actual notice of the order),

Lewis’s notice of appeal is untimely because it was filed more than ninety days later.

See TEX. R. APP. P. 4.2(a)(1), 26.1(a).

      Without a timely filed notice of appeal, this Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1. On June 3, 2016, the Clerk of this Court notified

Lewis that this appeal was subject to dismissal for want of jurisdiction unless he

demonstrated this Court had jurisdiction over this appeal. Lewis filed a response

claiming that his motion to reinstate was denied by operation of law after seventy-

five days and that he had ninety days from such denial to file his notice of appeal.

Lewis’s position is contrary to the applicable Texas Rules of Appellate Procedure.

The timely filing of a motion to reinstate extends the notice of appeal deadline to

ninety days from the date Lewis received notice of the dismissal, not the denial of

the motion to reinstate. See TEX. R. APP. P. 4.2(a)(1), 26.1. Lewis thus has failed to

demonstrate that this Court has jurisdiction over this appeal.




                                           4
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.




                                            Jane Bland
                                            Justice


Panel consists of Justices Bland, Massengale, and Lloyd.




                                        5